DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-13, 15 and 20 are cancelled. Claims 14, 21, 22, 24 and 27 are amended.  Claim 28 is new.  Claims 14, 16-19 and 21-28 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 21, 22 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 20160330417) in view of Bortolotti et al. (US PG Pub. 20160353560).
Regarding claims 14, 24 and 27 Lin discloses a portable lamp (real-time projection device 50 of fig. 6) wirelessly connected to a connected object (mobile electronic device 40 includes smartphones, pads, iPods, and PDAs of fig. 5), said portable lamp comprising: 

(i) light beam transmission circuitry (para. 0030; the laser scanner 58 includes a laser diode 581, a collimator 582, a MEMS oscillatory mirror 583, and an optical lens 584) configured to transmit at least one light beam corresponding to the transmitted light, and 
(ii) a laser scanning projector (laser scanner 58 of fig. 5) configured to project received data and including a focusing element (optical lens 584 ), the received data (from the mobile device 40) including semantic information to be displayed as a light pattern containing alphanumeric characters (illustrated in figs. 5A and 6 the information displayed are  alphanumeric characters); 
communication circuitry (first and second communication unit 45 and 54 of fig. 5) configured to communicate with the connected object (mobile electronic device 40) via one of a Bluetooth wireless connection (para. 0012 and 0028; The wireless transmitter and wireless receiver can be Bluetooth transmitter and Bluetooth receiver) and an optical wireless connection, the communication circuitry including: 
(i) a receiver (Bluetooth receiver) configured to receive control instructions from the connected object (40), the control instructions including the received data that includes the semantic information to be displayed as the light pattern containing the alphanumeric characters (illustrated in figs. 5A and 6 the information displayed are  alphanumeric characters), and 

a battery (first and second supply units 46 and 59 of fig. 9) configured to power the lighting circuitry and the communication circuitry (para. 0032; projection device 50 further includes a second supply unit 59 coupled to the second controller 53 and the laser diode 581 for power supply); and control circuitry configured to: 
(i) control the light transmitted by the lighting circuitry based on the received control instructions (para. 0029; the second controller 53 for processing real-time data transmitted from the mobile electronic device 40 and converting the data into pixel information. In this embodiment, the image processor 55 further includes a register 551 for temporary storage of pixel information such as calories, distance, time, and navigation. The switch 56 is coupled to the second controller 53 in the housing 51 for activating the second controller 53. The driving circuit 57 is coupled to the second controller 53 for transmitting the pixel information thereto after processed by the image processor 55), and 
(ii) control the laser scanning projector according to the received control instructions so that said laser scanning projector projects the received data as the light pattern containing the alphanumeric characters (para. 0031; laser diode 581 is coupled to the driving circuit 57 to convert the pixel information into corresponding laser beams. The collimator 582 is disposed in front of the laser diode 581 to project parallel laser beam therethrough. The MEMS oscillatory mirror 583 is disposed in front of the collimator 582 for the laser beam to be thereon and reflected therefrom, to linearly scan the pixel information with simple harmonic motion after the laser bean being reflected. In 
Lin fails to teach wherein said portable lamp is a head lamp and each of the lighting circuitry, the communication circuitry, the battery, and the control circuitry are disposed therein.
Bortolotti discloses a portable lamp which is a head lamp (para. 0191 and illustrated in fig. 7) that comprises a projector (lighting unit 430 of fig. 7), a communication circuitry (transceiver modules 750 and 740 of fig. 7), battery (battery 451) and circuitry placed therein (illustrated in fig. 7).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the mobile projection device of Lin with the head lamp of Bortolotti in order to free the users hands enabling the user to do other things.

Regarding claim 17, Lin discloses wherein the control circuitry is further configured to control features of the light transmitted by the lighting circuitry according to the control instructions received (para. 0031; The MEMS oscillatory mirror 583 is disposed in front of the collimator 582 for the laser beam to be thereon and reflected therefrom, to linearly scan the pixel information with simple harmonic motion after the laser bean being reflected. The MEMS oscillatory mirror 583 includes a driver IC 583a and a controller 583b. The controller 583b holds control of driving signals from the driver 

Regarding claim 21, Lin discloses further comprising a processor (image processor 55 of fig. 5) configured to generate data corresponding to the light pattern to be projected (para. 0029; The image processor 55 is coupled to the second controller 53 for processing real-time data transmitted from the mobile electronic device 40 and converting the data into pixel information. In this embodiment, the image processor 55 further includes a register 551 for temporary storage of pixel information such as calories, distance, time, and navigation.).

Regarding claim 22, Lin discloses further comprising a memory (register 551 of fig. 5) configured to store the generated data corresponding to the light pattern to be projected (para. 0029; a register 551 for temporary storage of pixel information such as calories, distance, time, and navigation).

Regarding claim 25, Lin discloses further comprising: projecting the control instructions (para. 0010; real-time projection device 50 projecting images of real-time data of bicycles from said mobile electronic device and also illustrated in figs. 5A and 6).

Regarding claim 26, Lin discloses wherein the control instructions further include instructions relating to features of the at least one light beam (the instruction include how the beam is being modulated via the MEMs device to be displayed), and the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 20160330417) and Bortolotti et al. (US PG Pub. 20160353560) as applied to claim 14 above, and further in view of Duelli et al. (US PG Pub. 20140118704).
Regarding claims 16, Lin as modified by Bortolotti discloses a connected laser scanning projection device (projection device 50 of figs. 5A and 6).
Lin as modified by Bortolotti fails to teach wherein the laser scanning projector further includes: a photonic module including three primary lasers respectively configured to transmit green, red, and blue laser beams, at least one scanning mirror, and an electronic module configured to control the three primary lasers and the at least one scanning mirror.

It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the laser scanning projector of Lin and Bortolotti with the multi-colored light sources of Duelli in order to project colored images which may be more pleasing to the user.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 20160330417) and Bortolotti et al. (US PG Pub. 20160353560) as applied to claim 14 above, and further in view of Nakamura (US PG Pub. 20090244490).
Regarding claim 18, Lin as modified by Bortolotti discloses a connected projection device (projection device 50 of fig. 6).
Lin as modified by Bortolotti as modified by Bortolotti fails to teach wherein the parameters include a state of the portable lamp.
Nakamura discloses wherein the parameters include a state of the portable lamp (para. 0008; usage state detecting unit detecting whether or not the mobile projector 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the connected projection device of LIn and Bortolotti with the status detection unit of Nakamura in order to prevent heat generation (Nakamura; para. 0048) and further to prolong the life of the light source.

Regarding claim 19, Lin as modified by Bortolotti discloses a connected projection device (projection device 50 of fig. 6).
Lin as modified by Bortolotti fails to teach further comprising sensors configured to measure the parameters including a state of the portable lamp.
Nakamura discloses further comprising sensors (para. 0008; acceleration sensor 25) configured to measure the parameters including a state of the portable lamp (para. 0009; an acceleration measuring unit measuring an acceleration applied to the mobile projector apparatus, a usage state detecting unit detecting whether or not the mobile projector apparatus is in an unused state, and an output adjusting unit reducing an output of the light source based on outputs of the acceleration measuring unit and the usage state detecting unit).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the connected projection device of Lin and Bortolotti with the status detection unit of Nakamura in order to prevent heat generation (Nakamura; para. 0048) and further to prolong the life of the light source.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 20160330417) and Bortolotti et al. (US PG Pub. 20160353560) as applied to claim 14 above, and further in view of Leigh Blakeney (US PG Pub. 20150305087).
Regarding claim 23, Lin discloses an assembly, comprising: the portable lamp (50) according to claim 14; and a connected object (40) configured to control the portable lamp (para. 0010; time projection device projecting images of real-time data of bicycles from said mobile electronic device includes a housing engaging a front frame of a bicycle, including a light emitting hole arranged through a surface thereof; a second controller disposed in said housing; a second communication unit coupled to said second controller in said housing for receiving real-time data from the mobile electronic device; an image processor coupled to said second controller in said housing for processing real-time data transmitted from the mobile electronic device; and converting the data into pixel information), the connected object (40) including: (i) a processor (though not disclosed in Lin, it is well known that (smartphones, PDA, an iPod or a pad etc..) have processors within them) configured to generate the control instructions, and (iii) a transmitter (first communication unit 45 of fig. 5) configured to transmit the control instructions to the portable lamp.
Lin fails to teach a user interface configured to allow a user to control the control instructions generated by the processor by inputting an actuation sequence in the user interface.
Leigh Blakeney discloses a user interface (para. 0008; a user may control the projection image through the graphical user interface on the wireless device) configured 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the connected projector of Duelli and Bortolotti with the user interface of Thione in order for the user to easily project content that is desired from the users connected device.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US PG Pub. 20160330417) and Bortolotti et al. (US PG Pub. 20160353560) as applied to claim  above, and further in view of Tarnhed et al. (US PG Pub. 20150312704).
Regarding claim 28, Lin as modified by Bortolotti discloses a connected laser scanning projection device (projection device 50 of figs. 5A and 6).
Lin as modified by Bortolotti fails to teach wherein the connected object is a watch that communicates with the portable lamp via one of the Bluetooth wireless connection and the optical wireless connection.
Tarnhed discloses wherein the connected object is a watch (wrist wearable 10 of figs. 1 and 5) that communicates with the electronic device (para. 0044; wrist wearable 
It would have been obvious to one of ordinary skill in the art prior to the filing date of the application to modify the connected projection device of Lin and Bortolotti with the wrist wearable of Tarnhed in order to simplify the user interaction with electronic devices, and there is a need for faster, easier and more intuitive ways of controlling the communication between such devices by means of ease and convenient methods (Tarnhed; para. 0006).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANELL L OWENS/           Examiner, Art Unit 2882                                                                                                                                                                                             	18 May 2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882